DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  
Regarding claim 6, “In” is capitalized in line 5. 
Regarding claim 11, word “claim” is repeated.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (JP 2013-258227 translation cited in IDS), and further in view of Doi (JPH 11-104947 translation cited in IDS).
Regarding claim 1, Yamashita figures 2 and 3A teach a wafer edge polishing apparatus comprising: 
a chuck table (211 suction stage) that sucks/holds a wafer; 
a rotation drive mechanism (212 rotation unit) that rotates the chuck table; 
an edge polishing unit (22 polishing unit) that polishes an edge of the wafer while supplying slurry to the wafer being rotated in a state of being sucked/held by the chuck table.[pages 4-5] 
Yamashita is silent to a cleaning unit that removes slurry residue on the chuck table, wherein the cleaning unit includes a cleaning head having a high-pressure jet nozzle and a brush provided so as to surround the high-pressure jet nozzle and is configured to clean the chuck table with brush simultaneously with high-pressure cleaning using the cleaning head.
Doi is directed towards a semiconductor wafer polish device wherein figures 1, 2, and 8 teach a cleaning unit that removes slurry residue on the chuck table, wherein the cleaning unit includes a cleaning head (20)  having a high-pressure jet nozzle (40 nozzle) and a brush (26) provided so as to surround the high-pressure jet nozzle and is configured to clean the chuck table with brush simultaneously with high-pressure cleaning using the cleaning head.[pages 5-6]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a cleaning unit as taught Doi in order to remove polishing debris from the chuck table.[page 4]
Regarding claim 2, Doi teaches the cleaning head 20 shown in FIG. 8 is attached to the tip of the arm 86, and the base end portion of the arm 86 is connected to the rotation mechanism 88 thereby reading on the cleaning unit further includes a cleaning head moving mechanism that makes the cleaning head reciprocate in the radial direction of the chuck table.[pages 7-8]
Regarding claim 3, Yamashita figure 1 teaches the chuck table is provided in a processing chamber (10 polishing chamber). Doi teaches when the piston 96 is contracted, the cleaning head 20 can be placed on the polishing pad 10 thereby suggesting the cleaning head moving mechanism makes the cleaning head retreat from the processing chamber during an edge polishing step and making the cleaning head enter the processing chamber during a cleaning step.[pages 7-8]
Regarding claim 4, Yamashita teaches a double-side polishing apparatus 10 thereby reading on the wafer to be polished by the edge polishing unit is previously subjected to double-sided polishing in a double-sided polishing step.[page 2]
Regarding claim 5, Yamashita teaches a suction stage 211 as a holding unit that holds the lower surface of the semiconductor wafer W by suction thereby reading on the chuck table vacuum-sucks the wafer.[page 4]
Regarding claim 6, Yamashita figures 2 and 3A teach a wafer edge polishing method comprising: 
an edge polishing step of polishing an edge of a wafer being rotated in a state of being sucked/held by a chuck table while supplying slurry to the wafer in S7.[pages 4-5] 
Yamashita is silent to a cleaning step of removing slurry residue on the chuck table, wherein in the cleaning step, a cleaning head having a brush provided so as to surround a high-pressure jet nozzle is used to clean the chuck table with brush simultaneously with high-pressure cleaning.
Doi is directed towards a semiconductor wafer polish device wherein figures 1, 2, and 8 teach the surface layer of the polishing pad 10 is dressed by the high-pressure water ejected from the nozzle 40, and at the same time as this dressing, the brush 26 rubs the surface of the polishing pad 10 and the polishing debris accumulated inside the polishing pad 10. Squeeze out. Therefore, according to the dressing device 12, the polishing debris accumulated inside the polishing pad, which cannot be removed by high-pressure water, can be sufficiently removed thereby reading on a cleaning step of removing slurry residue on the chuck table, wherein in the cleaning step, a cleaning head having a brush provided so as to surround a high-pressure jet nozzle is used to clean the chuck table with brush simultaneously with high-pressure cleaning.[page 6]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a cleaning step as taught Doi in order to remove polishing debris from the chuck table.[page 4]
Regarding claim 7, Doi teaches the cleaning head 20 shown in FIG. 8 is attached to the tip of the arm 86, and the base end portion of the arm 86 is connected to the rotation mechanism 88 thereby reading on the cleaning head is reciprocated in the radial direction of the chuck table.[pages 7-8]
Regarding claim 8, Yamashita figure 1 teaches the chuck table is provided in a processing chamber (10 polishing chamber). Doi teaches when the piston 96 is contracted, the cleaning head 20 can be placed on the polishing pad 10 thereby suggesting the cleaning head retreats from the processing chamber during the edge polishing step and the cleaning head enters the processing chamber during the cleaning step.[pages 7-8]
Regarding claim 9, Yamashita teaches a double-side polishing apparatus 10 thereby reading on the edge polishing step is performed after a double-sided polishing step of polishing both the front and back surfaces of the wafer[page 2]
Regarding claim 10, Yamashita teaches a suction stage 211 as a holding unit that holds the lower surface of the semiconductor wafer W by suction thereby reading on the chuck table vacuum-sucks the wafer in the edge polishing step.[page 4]
Regarding claim 11, Yamashita teaches S7 where the edge is polished followed by S9 where a single side may have a mirror finish thereby reading on the edge polishing step is performed before a single-sided polishing step of mirror-finishing only the front surface of the wafer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711